Citation Nr: 1042168	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted that is 
sufficient to reopen a claim of entitlement to service connection 
for diabetes mellitus, to include as due to exposure to 
herbicides.

2.  Entitlement to service connection for atherosclerotic 
cerebrovascular disease, status post transient ischemic attack, 
to include as due to exposure to herbicides.  

3.  Entitlement to service connection for a cardiac disorder, 
variously characterized as acute coronary syndrome and coronary 
artery disease, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 
1970. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which declined to reopen the Veteran's previously 
denied claim of entitlement to service connection for diabetes 
mellitus and denied entitlement to service connection for 
atherosclerotic cerebrovascular disease and a cardiac disorder.  
Timely appeals were noted from that decision.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on July 21, 2010.  A copy of 
the hearing transcript has been associated with the file.


FINDINGS OF FACT

1.  A May 2003 rating decision denied service connection for 
diabetes mellitus on the basis that the presumptive period for 
exposure to herbicides in the Republic of Korea was not 
applicable; that there was no indication of onset during service; 
and that there was no indication that the disorder manifested 
within one year of service or was otherwise related to active 
service.   The Veteran did not file a timely appeal following 
appropriate notice, and that decision became final.

2.  Presuming its credibility, evidence received since May 2003 
relates to an unestablished fact necessary to substantiate the 
claim, namely that diabetes mellitus is directly related to 
herbicide exposure during service, and raises a reasonable 
possibility of substantiating the claim.

3.  A preponderance of the evidence of record is against a 
finding that the Veteran was exposed to herbicides during his 
active service.

4.  A clear preponderance of the evidence is against a finding 
that diabetes mellitus had its onset in service or within the 
first post service year, or is otherwise related to the Veteran's 
military service.

5.  A clear preponderance of the evidence is against a finding 
that the Veteran's atherosclerotic cerebrovascular disease and 
transient ischemic attack had its onset in service or within the 
first post service year, or is otherwise related to the Veteran's 
military service.

6.  A clear preponderance of the evidence is against a finding 
that a cardiac disorder had its onset in service or within the 
first post service year, or is otherwise related to the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  The evidence added to the record since May 2003 is new and 
material; the claim for service connection for diabetes mellitus 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Diabetes mellitus was not incurred or aggravated in service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2009).

4.  Atherosclerotic cerebrovascular disease was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

5.  A cardiac disorder, variously characterized as acute coronary 
syndrome and coronary artery disease, was not incurred or 
aggravated in service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated March 2007 and October 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified 
the Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The October 
2007 letter notified the Veteran of the way initial disability 
ratings and effective dates are established.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  

The Board notes that an etiological opinion has not been obtained 
for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  

Here, while there are current diagnoses of diabetes mellitus, 
atherosclerotic cerebrovascular disease and a cardiac disorder, 
there is no true indication those disabilities are associated 
with service.  There is no evidence of diabetes, stroke or 
cardiac abnormalities in service or within the first post-service 
year.  The Veteran has not indicated that he had diabetes, 
stroke, or a cardiac disease in service, nor has he suggested a 
continuity of symptomatology since his discharge.  He claims that 
pertinent disability is related to his exposure to herbicides in 
service.  In view of the absence of findings of relevant 
pathology in service and the first suggestion of pertinent 
disability after active duty, relating these disabilities to 
service would certainly be speculative.   However, service 
connection may not be based on a resort to pure speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to 
notify and assist have been met.

New and Material Evidence

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

In a May 2003 decision, the RO denied service connection for 
diabetes mellitus on the basis that the disorder was not present 
in service; the presumptive period for exposure to herbicides in 
Korea was inapplicable; and there was no other evidence of a 
direct link to service.  The Veteran did not file a timely appeal 
and that decision became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).   Thus, the 
Veteran's service connection claim for diabetes mellitus may be 
considered on the merits only if new and material evidence has 
been received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 
F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim. In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

Since the May 2003 rating decision is final, the Board must now 
determine whether new and material evidence sufficient to reopen 
the claim has been received subsequent to the May 2003 decision.  
In this case, to be new and material, the evidence needs to show 
that the Veteran's diabetes mellitus either had its onset during 
service, that the presumptive period for exposure to herbicides 
in Korea is applicable in his situation, or that his diabetes 
mellitus is otherwise related to his period of active duty.

On review, the Board finds that the Veteran has submitted new and 
material evidence, including two statements from his former 
commanding officer, Cpt. [redacted], U.S. Army (Retired), 
stating that his unit was in areas treated by herbicides and 
actively participated in the application of herbicides at the 
Spoonbill floating bridge.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim, 
specifically, that the Veteran's diabetes mellitus is related to 
herbicide exposure during active service.  It raises a reasonable 
possibility of establishing the claim.  Therefore, presuming its 
credibility, the evidence is new and material.  Such new and 
material evidence having been received, the appeal is granted 
insofar as the previously denied claim is reopened.  

As the Board has determined that new and material evidence has 
been submitted, it is necessary to consider whether the veteran 
would be prejudiced by the Board proceeding to a decision on the 
merits.  In this case, the statement of the case provided the 
veteran with the laws and regulations pertaining to consideration 
of the claim on the merits.  The discussion in the statement of 
the case essentially considered the veteran's claim on the 
merits.  Additionally the veteran has provided argument and 
testimony addressing his claim on the merits.  Accordingly, the 
Board finds that the veteran would not be prejudiced by its 
review of the merits at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Presumptive Service Connection

The Veteran has attributed his disabilities to herbicide exposure 
while serving in the Republic of Korea.  

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  Agent Orange was 
used to defoliate the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a Veteran who served in Korea during this time 
period belonged to one of the units identified by DOD, then it is 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See MR21- 1MR, Part VI, Chapter 2, Section 
B.

In this case, the Veteran's service in Korea took place between 
August 9, 1969, and September 5, 1970.  As noted, DOD has only 
confirmed use of Agent Orange in Korea from April 1968 to July 
1969.  Thus, the Veteran's exposure to herbicides may not be 
presumed.  The RO specifically requested that the NPRC provide 
any records showing exposure of the Veteran to herbicides, and no 
documents were found.  

The Board has considered the evidence submitted by the Veteran 
establishing that his unit was present in the Korean DMZ in 1969.  
However, the fact remains that the Veteran did not arrive in 
Korea until after the use of herbicides had been discontinued.  
Thus, the herbicide presumption does not apply here.  

In addition, if a chronic disease, such as diabetes mellitus, 
coronary artery disease, or atherosclerotic cerebrovascular 
disease, becomes manifest to a degree of 10 percent within one 
year from the date of termination of service, such disease shall 
be presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  This presumption does not apply in the present 
case, as these disorders did not manifest until many years after 
discharge, as discussed below.

Direct Service Connection

Although the evidence does not establish a presumptive link 
between the Veteran's disabilities and his active service, the 
United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In this particular matter, the Veteran has not asserted, and 
indeed the record does not reflect, that his diabetes mellitus, 
cardiac disorder, or atherosclerotic cerebrovascular disease had 
their onset during his active service or within the first post-
service year.  Instead, he alleges that all of his claimed 
disabilities are the result of his exposure to herbicides while 
serving in the Republic of Korea.  As previously noted, the 
presumptive period for exposure to herbicides during service in 
Korea is not applicable here.  However, the Veteran has submitted 
several statements from his fellow servicemembers and others in 
an attempt to document exposure to herbicides, despite the 
inapplicability of the presumptive period.  The relevant evidence 
includes a February 2007 statement from his former commanding 
officer, Cpt. [redacted], who indicated in his letter that the 
Veteran was often in areas that had been treated with the 
herbicide known as Agent Orange, and that "our unit sprayed the 
defoliant Agent Orange around the bridgeheads at the Spoonbill" 
and "in the area surrounding the rock quarry site to insure 
[sic] a clear fire zone for security."  Cpt. [redacted] also 
asserted that "[e]very member of our unit was exposed ... to these 
defoliant chemicals during the course of their work."  

In April 2007, the NPRC indicated that it had no record of the 
Veteran's exposure to herbicides.  The Veteran has also submitted 
an April 2008 statement from the U.S. Army & Joint Services 
Research Center (JSRRC), indicating that the Veteran's unit "was 
given the mission to rebuild the roads and guard post bunkers 
inside the Demilitarized Zone for the 2d Infantry Battalion ... for 
year of 1969."  The letter went on to state that "herbicides 
were used along the southern boundary of the Demilitarized Zone 
during 1967-1969 by Republic of Korea Armed Forces ... no United 
States personnel are known to have been actually involved in 
their application."  The herbicide known as Agent Orange was 
applied from April to August 1968.  

The Veteran also provided a written statement from [redacted], 
who was attached to the 2nd Infantry Division, Chemical Company.  
Mr. [redacted] claims that his unit was responsible for the 
application of herbicides in several areas near the DMZ, 
including the Veteran's location on the Imjin River.  

The evidence also includes a March 2008 statement from Colonel 
[redacted], U.S. Army (Retired), who served with the 
Veteran's unit from November 1968 to June 1969.  He asserted that 
the Veteran's unit was responsible for the transport and storage 
of drums containing herbicides, and that their location at Camp 
Ethan Allen was sprayed with herbicides.  He also indicated that 
the Spoonbill bridgehead, where the Veteran was later located, 
was also sprayed with herbicides.  

In July 2008, Cpt. [redacted] provided another statement, pointing 
out that he had been granted service connection for a disorder as 
due to herbicide exposure, and that he and the Veteran had been 
in the same unit.  He also reiterated that the Veteran was 
located at the Spoonbill bridgehead, and that the area around the 
Spoonbill had been extensively treated with herbicides.  

During his July 2010 hearing testimony, the Veteran stated that 
his unit was responsible for the transport of herbicides and that 
he witnessed herbicides being sprayed by U.S. and Korean 
personnel.  He had to get a new set of boots because of the 
effect of the herbicides.  He was sure that the chemicals he saw 
being sprayed were defoliants because of their orange, white and 
blue markings.  The Veteran also indicated that he was in areas 
that were known to have been treated with herbicides.  

In adjudicating this claim, the Board must assess the competence 
and credibility of the lay evidence submitted by the Veteran as 
to his exposure to herbicides while serving in the Republic of 
Korea.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that 
lay testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(noting competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran and his fellow 
servicemembers are not competent to attest to personal 
observations of the application of herbicides.  Layno; 38 C.F.R. 
§ 3.159(a)(2).   Although they may have observed the application 
of some kind of chemical, merely witnessing the spraying of a 
chemical is in no way dispositive evidence of exposure to 
herbicides containing dioxin.  

The Board lends little probative weight to the statements by the 
Veteran and his fellow servicemembers concerning personal 
observation of the application of herbicides by U.S. personnel.  
The Department of Defense has determined that no U.S. personnel 
were directly involved in the application of herbicides in the 
Korean DMZ.  This was reiterated by the JSRRC in April 2008, who 
pointed out that Korean personnel were solely responsible for the 
application of herbicides, and that U.S. personnel were not 
directly involved.   The Board thus finds that Mr. [redacted] 
statement concerning his personal involvement in the application 
of herbicides lacks credibility.

The statement of Col. [redacted] is also of limited probative 
value in this matter, because he left the Veteran's unit in June 
1969, two months before the Veteran's arrival, and thus has no 
personal knowledge of the events alleged by the Veteran.  

Cpt. [redacted] February 2007 statement that members of his unit 
personally applied herbicides also lacks credibility, as there is 
no record of U.S. personnel engaging in the application of 
herbicides.  He has further asserted that his unit was in areas 
that had been treated by defoliant; however, as has been 
previously noted, this was after the cessation of spraying in 
these areas.  The Veteran's testimony that he observed drums of 
defoliant in his work area is also of limited probative value.  
It is unlikely that he observed Agent Orange drums, as it has 
been indicated that the use of Agent Orange ceased in July 1969, 
prior to the Veteran's tour in Korea.  

After carefully considering the lay evidence concerning exposure 
to herbicides, the Board finds that the it lacks both competency 
and credibility and is therefore of limited probative value here.  
A clear preponderance of the evidence, therefore, shows that the 
Veteran was not exposed to herbicides while on active duty.  In 
addition, the Veteran has not alleged, and the record does not 
reflect, that any of the claimed disabilities had their onset in 
service or within the first post-service year.  Thus, service 
connection for diabetes mellitus, atherosclerotic cerebrovascular 
disease, and a cardiac disorder is not warranted.  

The Board acknowledges the Veteran's belief that his disabilities 
are causally related to active service.  However, he has not been 
shown to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, his 
lay opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  183, 
186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 
(1992).

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran's disabilities are causally related to 
active service.  Thus, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is reopened, and to 
this extent the appeal is allowed.

Service connection for diabetes mellitus, to include as due to 
exposure to herbicides, is denied.  

Service connection for atherosclerotic cerebrovascular disease, 
status post transient ischemic attack, to include as due to 
exposure to herbicides, is denied.

Service connection for a cardiac disorder, variously 
characterized as acute coronary syndrome and coronary artery 
disease, to include as due to exposure to herbicides, is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


